Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:                Justices:
                                                               Bridget M. McCormack        Stephen J. Markman
                                                                                           Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                           Richard H. Bernstein
                                                               David F. Viviano            Elizabeth T. Clement
                                                                                           Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                 Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                   Kathryn L. Loomis



                                                In re BRENNAN

              Docket No. 157930. Argued June 19, 2019 (Calendar No. 1). Decided June 28, 2019.

               The Judicial Tenure Commission filed a formal complaint against 53rd District Court
      Judge Theresa M. Brennan alleging 17 counts of judicial misconduct related to both her
      professional conduct and to her conduct during her divorce proceedings. The Supreme Court
      appointed retired Wayne Circuit Court Judge William J. Giovan to act as master to hear the
      complaint. With the permission of the commission, its deputy executive director petitioned for the
      interim suspension of respondent. The Supreme Court denied the petition without prejudice to the
      commission filing such a petition. 503 Mich. 943 (2019). The commission thereafter petitioned
      for the interim suspension of respondent without pay. The Supreme Court granted the petition for
      interim suspension but with pay. 503 Mich. 952 (2019). After a hearing, the master concluded by
      a preponderance of the evidence that respondent had committed misconduct in office with respect
      to all but one count of the second amended complaint. In particular, the master found that
      respondent had (1) failed to disclose when she presided over People v Kowalski (Livingston Circuit
      Court Case No. 08-17643-FC) that she was involved in a romantic relationship with the principal
      witness, Detective Sean Furlong, and did not disqualify herself from the case on that basis; (2)
      failed to immediately disqualify herself from hearing her own divorce case and destroyed evidence
      even though she knew that her then-estranged husband had filed an ex parte motion to preserve
      evidence; (3) failed to disclose her relationship with attorney Shari Pollesch or to disqualify herself
      from hearing cases in which Pollesch or her firm served as counsel for a party; (4) made false
      statements under oath when deposed in her divorce case; (5) made false statements during certain
      cases over which she presided regarding her relationships with Furlong and Pollesch; (6) made
      false statements under oath to the commission; (7) verbally abused attorneys, litigants, witnesses,
      and employees; (8) directed employees to perform personal tasks for her during work hours; (9)
      directed employees to perform work for her judicial campaign during work hours; and (10)
      interrupted two depositions she attended during her divorce case. The commission reviewed the
      hearing transcript, the exhibits, and the master’s report and concluded that the examiner had
      established by a preponderance of the evidence that respondent had engaged in judicial misconduct
      and conduct prejudicial to the administration of justice, including failing to disclose relevant facts
      regarding her relationship with the lead detective in a criminal case over which she presided, failing
      to disclose her relationship with an attorney representing a litigant in a case over which she
      presided, failing to immediately recuse herself from hearing her own divorce case, tampering with
      evidence in her own divorce case, and lying under oath. The commission recommended that
      respondent be removed from judicial office and that she be ordered to pay costs, fees, and expenses
under MCR 9.205(B) because of her intentional misrepresentations and misleading statements to
the commission. Respondent petitioned the Supreme Court, requesting that the Court reject the
commission’s recommendation.

       In a unanimous memorandum opinion, the Supreme Court held:

        The commission’s findings of fact were supported by the record, and its conclusions of law
and analysis, under In re Brown, 461 Mich. 1291 (1999), of the appropriate sanctions were correct.
The cumulative effect of respondent’s misconduct required her removal from office and imposition
of a conditional six-year suspension. The more serious sanction was warranted because six of the
seven Brown factors weighed in favor of a more serious sanction; the most severe sanction was
particularly warranted because respondent made false statements under oath, tampered with
evidence in her divorce proceeding, and failed to disclose the extent of her relationship with
Furlong during the Kowalski trial. Defendant’s argument that the participating members of the
commission should have disqualified themselves was without merit. Respondent was ordered to
pay costs, fees, and expenses under MCR 9.205(B) in light of the intentional misrepresentations
and misleading statements she made in her written responses to the commission and during her
testimony at the public hearing.

        Respondent ordered removed from her current office and suspended from holding judicial
office for six years; commission ordered to submit an itemized bill of costs, fees, and expenses
incurred in prosecuting the complaint.

        Justice CLEMENT, joined by Justice CAVANAGH, concurring, agreed with the majority’s
factual findings, conclusion of misconduct, and decision to remove respondent from office, but
wrote separately to express her concern regarding the Court’s authority under Const 1963, art 6,
§ 30(2) to impose both a removal and a conditional suspension on respondent. Although the Court
was bound on this issue by In re McCree, 495 Mich. 51 (2014), which held that the Supreme Court
had authority to impose both a removal and a conditional suspension on a respondent judge,
McCree relied on distinguishable caselaw and contained troubling constitutional analysis. Justice
CLEMENT joined the majority opinion in full because respondent did not seek to overrule In re
McCree and did not provide a basis for distinguishing the case.




                                    ©2019 State of Michigan
                                                                          Michigan Supreme Court
                                                                                Lansing, Michigan



OPINION
                                                 Chief Justice:                 Justices:
                                                  Bridget M. McCormack          Stephen J. Markman
                                                                                Brian K. Zahra
                                                 Chief Justice Pro Tem:
                                                                                Richard H. Bernstein
                                                  David F. Viviano              Elizabeth T. Clement
                                                                                Megan K. Cavanagh


                                                                  FILED June 28, 2019



                             STATE OF MICHIGAN

                                   SUPREME COURT


     In re THERESA M. BRENNAN,
     Judge 53rd District Court
                                                                  No. 157930

     BEFORE THE JUDICIAL TENURE
     COMMISSION


 BEFORE THE ENTIRE BENCH

 MEMORANDUM OPINION.
         On June 19, 2019, the Court heard oral argument concerning the findings and

 recommendation of the Judicial Tenure Commission in this matter. The commission’s

 Decision and Recommendation for Discipline is attached as an exhibit to this opinion.

         This Court has conducted a de novo review of the commission’s findings of fact,

 conclusions of law, and recommendations for discipline.1 Having done so, we adopt in

 part the recommendations made by the commission. Effective immediately, we order that

 respondent, 53rd District Court Judge Theresa M. Brennan, be removed from office. In

 1
     See In re Morrow, 496 Mich. 291, 298; 854 NW2d 89 (2014).
addition, we impose a six-year conditional suspension without pay effective on the date of

this decision. Should respondent be elected or appointed to judicial office during that time,

respondent “will nevertheless be debarred from exercising the power and prerogatives of

the office until at least the expiration of the suspension.”2 Our order of discipline is based

on the following misconduct alleged in the second amended complaint:

         (1) Respondent failed to disclose the extent of her relationship with Detective Sean

Furlong, a witness in People v Kowalski, Case No. 08-17643-FC, to the parties in that case

(Counts I and V);

         (2) Respondent failed to disclose the extent of her relationship with attorney Shari

Pollesch and Pollesch’s law firm in several cases over which respondent presided (Count

II);

         (3) Respondent failed to immediately disqualify herself from her own divorce

proceeding and destroyed evidence in that divorce proceeding even though she knew that

her then-estranged husband had filed an ex parte motion for a mutual restraining order

regarding the duty to preserve evidence (Counts IV and XVI);

         (4) Respondent made false statements (a) during court proceedings over which she

presided, (b) to the commission while under oath during these proceedings, and (c) while

testifying at her deposition under oath in her divorce proceeding (Counts XIII, XIV, and

XVII);

         (5) Respondent was persistently impatient, undignified, and discourteous to those

appearing before her (Counts IX, X, and XV);


2
    In re Probert, 411 Mich. 210, 237; 308 NW2d 773 (1981).


                                              2
         (6) Respondent required her staff members to perform personal tasks during work

hours (Count XI);

         (7) Respondent allowed her staff to work on her 2014 judicial campaign during work

hours (Count XII); and

         (8) Respondent improperly interrupted two depositions that she attended during her

divorce proceeding (Count VII).

         “The purpose of the judicial disciplinary process is to protect the people from

corruption and abuse on the part of those who wield judicial power.”3 When evaluating a

recommendation for discipline made by the commission, “[t]his Court gives considerable

deference to the [commission’s] recommendations for sanctions, but our deference is not a

matter of blind faith.”4 “Instead, it is a function of the [commission] adequately articulating

the bases for its findings and demonstrating that there is a reasonable relationship between

such findings and the recommended discipline.”5 “This Court’s overriding duty in the area

of judicial discipline proceedings is to treat equivalent cases in an equivalent manner

and . . . unequivalent cases in a proportionate manner.”6 “In determining appropriate




3
 In re McCree, 495 Mich. 51, 74; 845 NW2d 458 (2014) (quotation marks and citation
omitted).
4
 In re Simpson, 500 Mich. 533, 558; 902 NW2d 383 (2017) (quotation marks, citation, and
brackets omitted).
5
    Id. (quotation marks and citations omitted).
6
 In re Morrow, 496 Mich. 291, 302; 854 NW2d 89 (2014) (quotation marks and citation
omitted).



                                               3
sanctions, we seek to restore and maintain the dignity and impartiality of the judiciary and

to protect the public.”7

         In this case, we adopt the commission’s findings of fact because our review of the

record reveals that they are amply supported. In addition, we agree with the commission’s

conclusions of law and analysis of the appropriate sanction. Regarding the commission’s

conclusions of law, we agree that respondent violated Canons 1, 2(A), 2(B), and 7(B)(1)(b)

of the Code of Judicial Conduct; committed misconduct under MCR 9.104(1) to (4)8;

engaged in “misconduct in office” and “conduct clearly prejudicial to the administration of

justice” under Const 1963, art 6, § 30(2) and MCR 9.205(B); and violated the standards or

rules of professional conduct adopted by the Supreme Court, contrary to MCR 9.104(4).

Regarding the commission’s disciplinary analysis, we agree with the commission that six

of the seven factors articulated in In re Brown9 weigh in favor of a more serious sanction,

and we conclude that the sanction we have imposed in this case is proportional to sanctions

imposed in other judicial-misconduct cases.10 We are particularly persuaded that these

most severe sanctions are necessary because of respondent’s misconduct in making false

statements under oath, in tampering with evidence in her divorce proceedings, and in

7
    McCree, 495 Mich. at 74 (quotation marks and citation omitted).
8
  Respondent has not argued that MCR 9.104, which governs professional disciplinary
proceedings before the Attorney Disciplinary Board, is not applicable in this context.
Therefore, we need not decide this question. See Simpson, 500 Mich. at 555 n 26.
9
    In re Brown, 461 Mich. 1291, 1292-1293; 625 NW2d 744 (1999).
10
  We note that we are imposing a six-year conditional suspension effective on the date of
this opinion, instead of having the removal extend through the next judicial term as
requested by the commission.



                                              4
failing to disclose the extent of her relationship with Detective Furlong in People v

Kowalski.11

      We have considered respondent’s argument that the participating members of the

commission should have disqualified themselves. We find respondent’s argument to be

without merit.

      On the basis of the intentional misrepresentations and misleading statements in

respondent’s written responses to the commission and during her testimony at the public

hearing, we find respondent liable under MCR 9.205(B), in an amount subject to review

by this Court, for the costs, fees, and expenses incurred by the commission in prosecuting

the complaint. We order the commission to submit an itemized bill of costs.

      The cumulative effect of respondent’s misconduct convinces this Court that

respondent should not remain in judicial office. Therefore, we remove respondent from

office and conditionally suspend her without pay for a period of six years, with the

suspension becoming effective only if respondent regains judicial office during that



11
   We are not often confronted with the multifarious acts of misconduct that are present in
this case. The individual findings of misconduct range from those warranting the most
severe sanction of removal (such as lying under oath) to those that are still unacceptable,
but might warrant a lesser sanction (such as respondent’s improper demeanor on the
bench). But we are not called upon to assess an appropriate sanction for each discrete
finding of misconduct. Instead, we must determine the appropriate sanction for all of
respondent’s misconduct taken as a whole. We note, however, that “[t]his Court has
consistently imposed the most severe sanction by removing judges for testifying falsely
under oath.” In re Adams, 494 Mich. 162, 186; 833 NW2d 897 (2013) (citing multiple
cases). And we have previously found a conditional suspension appropriate when a judge
“has not yet learned from his mistakes and that the likelihood of his continuing to commit
judicial misconduct is high.” McCree, 495 Mich. at 86.



                                            5
period.12 Pursuant to MCR 7.315(C)(3), the Clerk of the Court is directed to issue the order

removing and suspending respondent from office forthwith.


                                                        Bridget M. McCormack
                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Elizabeth T. Clement
                                                        Megan K. Cavanagh




12
   The concurrence questions this Court’s power to suspend a judge beyond her current
term of office. Because no party has raised those issues here, we decline to address those
issues in this case.


                                             6
EXHIBIT
                             STATE OF MICHIGAN

                                    SUPREME COURT


    In re THERESA M. BRENNAN,
    Judge 53rd District Court
                                                              No. 157930

    BEFORE THE JUDICIAL TENURE
    COMMISSION


CLEMENT, J. (concurring).

        I agree with the majority’s factual findings, conclusion of misconduct, and decision

to remove respondent, Theresa M. Brennan, from office. I write separately to express my

concerns regarding this Court’s authority to also impose a conditional suspension upon

respondent.

        Under Const 1963, art 6, § 30(2), this Court may “censure, suspend with or without

salary, retire or remove a judge” for misconduct in office. These potential sanctions

escalate in severity, leading to the ultimate sanction wherein the respondent is completely

divorced from judicial office: removal. Given the arrangement of § 30(2) as an escalating

list of sanction options, I question whether § 30(2) was intended to grant this Court the

power to impose both a removal and a conditional suspension upon a respondent. See In

re McCree, 495 Mich. 51, 88-89; 845 NW2d 458 (2014) (CAVANAGH, J., concurring in part

and dissenting in part).1

1
  To the extent that the additional imposition of suspension on a removed judge is designed
to impose continuing consequences on that respondent, I submit that the Attorney
Grievance Commission holds authority and discretion to impose such consequences by
determining whether discipline such as the suspension or revocation of a respondent’s law
license is warranted.
       That being said, I concede that this challenge appears to be foreclosed by this

Court’s decision in In re McCree. There, this Court removed the respondent from his then-

current office and imposed a conditional suspension. Id. at 56 (opinion of the Court). It

also expressly rejected the respondent’s argument that this Court lacked the constitutional

authority to impose such a sanction. Id. at 82-86. In reaching this conclusion, this Court

relied on its earlier decision in In re Probert, 411 Mich. 210, 224; 308 NW2d 773 (1981),

wherein this Court held that it was empowered to impose a conditional suspension upon a

nonincumbent      respondent    because     “it   is   immaterial    to    a   [conditional]

suspension . . . whether or not the disciplined party holds judicial office when the

suspension is imposed.” In re Probert did not identify the source of its authority to impose

a conditional suspension; it merely stated that “we have on at least three occasions issued

conditional suspensions . . . .” Id. at 223-224. Those other occasions include In re Bennett,

403 Mich. 178, 200; 267 NW2d 914 (1978); In re Del Rio, 400 Mich. 665, 672; 256 NW2d

727 (1977); and In re Mikesell, 396 Mich. 517, 549; 243 NW2d 86 (1976), wherein this

Court imposed suspensions on the respondent judges and indicated that the suspensions

would apply regardless of the respondents’ election or appointment to other judicial offices.

In each of these cases, the suspensions occurred during the respondent’s current term of

office and precluded judicial service if the respondent obtained another judicial seat during

the term of the suspension. As stated, although those cases all involved active judges, this

Court found that the fact that the respondent in In re Probert had already left office was

“immaterial” to its authority to impose a conditional suspension without further discussion

of its constitutional authority to do so. In re Probert, 411 Mich. at 224. In In re McCree,
495 Mich. at 56, this Court again expanded its suspension power by applying it to an active


                                             2
judge (unlike in In re Probert), whom the Court also removed (unlike in In re Bennett, In

re Del Rio, In re Mikesell, and In re Probert). While I concede that this Court is bound by

In re McCree’s determination that this Court has the authority to impose both a removal

and a conditional suspension on a respondent judge, I am troubled by the constitutional

analysis applied in McCree and its reliance on distinguishable caselaw to arrive at that

determination. Given that respondent does not seek to have McCree overruled or provide

any basis to distinguish McCree, I concur in the result of the majority’s decision.


                                                        Elizabeth T. Clement
                                                        Megan K. Cavanagh




                                             3